DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 Jan 2022 has been entered.
Response to Arguments

The IDS has been considered.  Three machine translations of the documents have been attached to this action (see attached PTO 892).  For future reference though, it is generally better to attach the English language references to the action.
Applicant’s arguments have been considered but are moot for not considering the references used in the present rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 13-19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 104052292 A) in view of Stewart (US 2017/0141692).  Examiner Note: A machine translation of Shi is attached.
	As to claim 11, Shi discloses A power unit, comprising: a plurality of power converters, one sides of the plurality of power converters being connected in series to form one side of the power unit, wherein each power converter comprises a DC/DC conversion circuit and a bypass circuit, and the bypass circuit comprises a mechanical switch,

    PNG
    media_image1.png
    412
    718
    media_image1.png
    Greyscale

	Shi does not explicitly disclose wherein the semiconductor switch and the impedance network are connected in series to form a series branch, a first end of the series branch, a first end of the mechanical switch and a positive end at one side of the DC/DC conversion circuit are electrically connected to a positive end at one side of a corresponding power converter; and a 
Stewart teaches a mechanical switch (k1), an impedance network (R1), and a semiconductor switch (G1), wherein the semiconductor switch and the impedance network are connected in series to form a series branch, a first end of the series branch, and outputs a second control signal to a control end of the semiconductor switch, so as to turn on the semiconductor switch prior to turning on the mechanical switch (¶7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shi to use parallel breakers  as disclosed in Stewart to provide redundancy.  
Shi in view of Stewart teaches A power unit, comprising: a plurality of power converters (see image below, i), one sides of the plurality of power converters being connected in series to form one side (the series side refers to the input connection side) of the power unit, wherein each power converter comprises a DC/DC conversion circuit and a bypass circuit, and the bypass circuit comprises a mechanical switch (K1), an impedance network (R1), and a semiconductor switch (S1), wherein the semiconductor switch and the impedance network are connected in series to form a series branch (see image below), a first end of the series branch, a first end of the mechanical switch and a positive end at one side of the DC/DC conversion circuit are electrically connected to a positive end at one side of a corresponding power converter (see image below, the first end correlates to the + input of the full bridge and the 

    PNG
    media_image2.png
    330
    930
    media_image2.png
    Greyscale


	As to claim 15, Shi in view of Stewart teaches wherein the controller simultaneously outputs the first control signal and the second control signal and a time period required for turning on the mechanical switch is longer than another time period required for turning on the semiconductor switch. (Stewart, ¶35).
	As to claim 16, Shi in view of Stewart do not explicitly teach wherein the controller outputs the second control signal and the first control signal in sequence, and a first preset time delay exists between the second control signal and the first control signal.  However, they do make this obvious.  By having a delay before engaging the slow contactor, the probability of false positives decreases.  It has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
	As to claim 17, Shi in view of Stewart teaches wherein when the fault occurs in the one or more DC/DC conversion circuit, the controller is further configured to output a shutdown control signal, so as to controlling the faulty DC/DC conversion circuit to stop working (Shi bypassing the converters reads on the claim).
	As to claim 18, Shi in view of Stewart teaches wherein the mechanical switch comprises a single mechanical switch (contactor), or a plurality of series-connected or parallel-connected mechanical switches.

 	As to claim 20, Shi in view of Stewart teaches wherein the semiconductor switch comprises a single semiconductor switch (S1), or a plurality of series-connected or parallel-connected semiconductor switches.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 104052292 A) in view of Stewart (US 2017/0141692) and Ochi (US 2009/0295228).
As to claim 12, Zhang in view of Stewart does not disclose further comprising an auxiliary power supply configured to supply power for the detecting unit and the controller.
Ochi teaches further comprising an auxiliary power supply configured to supply power for the detecting unit and the controller (claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to feature separate control power as disclosed in Ochi to improve operational stability.  
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
26 October 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839